                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Robert Martin,                                            Case No. 3:19-cv-1420


                         Plaintiff

         v.                                               MEMORANDUM OPINION AND
                                                          ORDER
John Doe Cashier, et al.,

                         Defendants


         This is another in forma pauperis civil action filed pro se by state prisoner Robert Martin. In

this action, Martin purports to sue “John & Jane Doe Cashiers and Health Care Administrators” and

“Mrs. Reef.” (Doc. No. 1.)

         Under 28 U.S.C. § 1915(g), a prisoner is prohibited from proceeding in forma pauperis in

federal court if he has, on three or more prior occasions while incarcerated, brought an action or

appeal in federal court that was dismissed on the grounds that it was frivolous, malicious, or failed to

state a claim upon which relief may be granted, unless the prisoner demonstrates that he was in

“imminent danger of serious physical injury” at the time he filed his complaint. 28 U.S.C. §

1915(g); Taylor v. First Medical Management, 508 F. App’x 488, 492, 2012 WL 6554645, at *3 (6th Cir.

2012).

         Martin is a frequent, frivolous filer in federal court and has clearly been notified that the

three-strikes rule applies to him. See, e.g., Martin v. Dr. Grandson, et al., No. 1: 18 CV 2383 (N.D.

Ohio Dec. 21, 2018) (Boyko, J.); Martin v. PNC Capital Investment Advisors, et al., No. 1: 16 CV 1828


                                                     1
(N.D. Ohio Sept. 7, 2016) (Nugent, J.). And he has not alleged discernible facts from which I could

draw a reasonable inference that he was under an existing danger of serious physical injury at the

time he filed his complaint in this case.

        Accordingly, Martin’s application for leave to proceed in forma pauperis (Doc. No. 2) is denied

and this action is dismissed without prejudice in accordance with 28 U.S.C. § 1915(g).

        If Martin wishes to re-file this case, he must pay the full filing fee of $400 and a Motion to

Re-Open within 30 days of the date of this Order. The Clerk’s Office is directed not to accept a

Motion to Re-Open unless it is accompanied by the full filing fee. No other documents will be

accepted for filing unless the entire filing fee is paid and the Motion to Re-Open is granted.

        I further certify, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could

not be taken in good faith.

        So Ordered.



                                                         s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   2
